DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on April 08, 2021, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on April 08, 2021 is acknowledged and is answered as follows.

Applicant's arguments, see pg. 7, with respect to the objection to claim(s) 8 have been fully considered and are persuasive. Therefore, the objection to claim(s) has been rendered moot.

Applicant's arguments, see pg. 8, with respect to the rejection of claim(s) 4 – 8 and 10 - 16 under 35 U.S.C. §112 (b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Harry Hild, Jr. on May 20, 2021.
The application has been amended as follows:
Claim 1, line 4, change “an ISFET” 
to - - the ISFET - -.

Terminal Disclaimer
The terminal disclaimer filed on 04/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,935,516 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 1 - 20 are pending in the instant application.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

a method for fabricating a semiconductor device including an ion-sensitive field-effect transistor (ISFET) with enhanced sensitivity, comprising:
forming a sawtooth microwell within a base structure formed on a semiconductor chip corresponding to an ISFET, including using a sawtooth mask to etch through the base structure to expose the semiconductor chip;
removing the sawtooth mask; and
forming a sawtooth macrowell from the sawtooth microwell
 as recited in claim 1; further,
a method for fabricating a semiconductor device including an ion-sensitive field-effect transistor (ISFET) with enhanced sensitivity, comprising:
forming a sawtooth microwell within a base structure, including using the sawtooth mask to etch through the base structure to expose a semiconductor chip by etching a dielectric layer to create respective dielectric layer portions, stopping on a protection layer, and etching the protection layer; 
removing the sawtooth mask; and
forming a sawtooth macrowell from the sawtooth microwell
as recited in claim 10; and further,
a semiconductor device including an ion-sensitive field-effect transistor (ISFET) with enhanced sensitivity, comprising: 
a semiconductor chip;

first and second dielectric layer portions disposed on the first and second protection layers, respectively; and
a sawtooth macrowell disposed between the first and second dielectric layer portions
as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818